PER CURIAM.
Petitioner is granted a belated appeal of the August 28, 2015, judgment and sentence in Bay County Circuit Court case number 13-3537-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the "circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for: appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., concur.